DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election to the restriction with traverse is acknowledged. Group I is elected and is now added with previous claims 6, 8-10 as dependent claims; and claims 7, and 11-15 are cancelled. The arguments to the election/restriction are thus moot. The following rejection is based on this election.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US. Patent No. 6,940,496) in view of Sasaki (US. Patent No. 6,049,321).
As per claim 1, as shown in Fig. 3, Kim teaches a display device, comprising: 
a plurality of pixels arranged in a plurality of rows and a plurality of columns, wherein the plurality of columns includes a first column and a second column adjacent to the first column (active matrix LCD 100. See col. 2, lines 18-35); 
a serial-to-parallel converter to generate parallelized pixel data based on serial pixel data sent by a graphics controller (addressed below), (See Fig. 6, serial to parallel converter 620, col. 10, lines 36-45); 
a plurality of digital-to-analog converters coupled to the serial-to-parallel converter, wherein the plurality of digital-to-analog converters includes a first digital-to-analog converter corresponding to the first column and a second digital- to-analog converter corresponding to the second column (col. 10, lines 36-45); 
a plurality of switches, wherein the plurality of switches includes a first switch corresponding to the second column (Fig. 7, sets of switches 780s).
Kim does not expressly teaches the pixel data is sent by a graphics controller. However, Kim does teach the pixel data is image data to be displayed (col. 6, lines 53-63), implying a graphics controller to generate image to data and provide to the display device. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a graphics controller into the display device as taught by Kim addressed above in order to generate image data to be displayed on the display device.
the first switch comprising: 
a first input coupled directly to an input of the first column; 
a second input coupled to an output of the serial-to parallel converter; and 
an output coupled to an input of the second column; and 
a controller to select pixel data on one of the first input and the second input for output by the first switch.  
However, Sasaki teaches a similar display device with plurality of pixels arranged in rows and columns (matrix array of LCD pixels, see Abstract) with digital to analog converters coupled to the serial to parallel converter similar to that of Kim (see Fig. 1, col. 4, line 66 to col. 5, line 25). As shown in Fig. 3, Sasaki further teaches a plurality of switches (37), the switch comprising: a first input coupled directly to an input of the first column (S1); a second input coupled to an output of the serial-to parallel converter (i.e. from the shift register 33); and an output coupled to an input of the second column (S2); and a controller to select pixel data on one of the first input and the second input for output by the first switch (by the LCD controller, col. 4, lines 53-56), (See col. 7, line 65 to col. 8, line 33 with reference to Fig. 3).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make use of the method as taught by Sasaki in combination with the method as taught by Kim as addressed above, the advantage of which is to reduce power consumption while maintaining an excellent display quality (col. 2, lines 41-43)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US. Patent No. 6,940,496) in view of Sasaki (US. Patent No. 6,049,321) further in view of Patel (US. Patent App. Pub. No. 2016/0267716).
wherein the display device is a head mounted display.  However, head mounted display is well known in the art such as one disclosed in Patel, Fig. 2A, ¶ [30] in a similar method of operating similar display device as shown in Fig. 3, ¶ [43].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the head mounted display as taught by Patel in combination with the method of the combined Kim-Sasaki, the advantage is to provide the user virtual reality information (see ¶ [6]).


Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US. Patent No. 6,940,496) in view of Sasaki (US. Patent No. 6,049,321) further in view of Kim (US. Patent App. Pub. No. 2017/0193955, “Kim ‘955” hereinafter).
As per claim 3, the combined Kim-Sasaki does not expressly teach wherein the first switch is to select, for a subset of the plurality of pixels residing in the second column and responsive to a command from the graphics controller, either pixel data from the first column or the parallelized pixel data.  The combined references, however, does teach selecting pixel data from the first column or the parallelized pixel data as addressed in claim 1.
Kim ‘955 teaches a similar matrix display device as shown in Fig. 1A, ¶ [5], in which the control signals for pixel data is responsive to a command from the graphics controller (see ¶ [50]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the method as taught by Kim ‘955 in 
As per claim 6, although not explicitly taught by the combined Kim-Sasaki, Kim ‘955, as addressed above in claim 3 teaches wherein the controller is further to extract a command from a signal sent by the graphics controller and to send, responsive to the command, an instruction (Kim ‘955, ¶ [50]) to the first switch, where the instruction instructs the first switch to select pixel data for a pixel residing in the second column from the input of the first column (Kim-Sasaki, as addressed in claim 1).  Thus, claim 6 would have been obvious over the combined references for the reason above.

Claims 4, 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US. Patent No. 6,940,496) in view of Sasaki (US. Patent No. 6,049,321) further in view of Kim (US. Patent App. Pub. No. 2017/0193955), and further in view of Uguchi (US. Patent App. Pub. No. 2018/0254226).
As per claim 4, the combined Kim-Sasaki-Kim ‘955 does not expressly teach wherein the serial pixel data comprises: a command identifying a number of pixels of the plurality of pixels; and a subset of the serial pixel data to be shared by the number of pixels.  
However, Uguchi teaches a similar method of driving display device (Fig. 1, ¶ [54-57]), wherein the method further includes the serial pixel data (¶ [238]) comprises: a command (taught by Kim ‘955 addressed in claim 3 above) identifying a number of pixels of the plurality of pixels (¶ [244-247], i.e. identifying number of row addresses corresponding to column data); and a subset of the serial pixel data to be shared by the number of pixels (¶ [211]).  

As per claim 5, the combined Kim-Sasaki-Kim ‘955-Uguchi impliedly teaches wherein a number of switches in the plurality of switches is one fewer than a number of columns in the plurality of columns (See Sasaki, Fig. 3, and addressed above, i.e. the switch is shared between two adjacent columns). Thus, claim 5 would have been obvious over the combined references for the reason above.
As per claim 10, as addressed in claim 4 above, the combined Kim-Sasaki-Kim ‘955-Uguchi does teach wherein the signal comprises: a first packet identifying a number of pixels in a row of the plurality of rows; and a second packet following the first packet and containing serial pixel data to be shared by the number of pixels. Thus, claim 10 would have been obvious over the combined references for the reason above.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US. Patent No. 6,940,496) in view of Sasaki (US. Patent No. 6,049,321) further in view of Kim (US. Patent App. Pub. No. 2017/0193955), and further in view of Patel (US. Patent App. Pub. No. 2016/0267716).
As per claim 8, the combined Kim-Sasaki-Kim ‘955 fails to explicitly teach wherein the pixel residing in the second column is located in a region of the display device that is on a periphery of a viewer's gaze.  
wherein the pixel residing in the second column is located in a region of the display device that is on a periphery of a viewer's gaze (Fig. 10A, ¶ [84], and [64]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make use of the method as taught by Patel and apply it to the combined method of Kim-Sasaki-Kim ‘955, the advantage is to reduce the required bandwidth needed to provide image data to the display without any perceptible loss in image quality (¶ [32]).
As per claim 9, the combined Kim-Sasaki-Kim ‘955-Patel also teaches wherein a spatial resolution of an image displayed on the display device is lower in the region relative to other regions of the display device (Patel, Fig. 10A, reduced resolution region 620). Thus, claim 9 would have been obvious over the combined references for the reason above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hau H. Nguyen whose telephone number is: 571-272-7787.  The examiner can normally be reached on MON-FRI from 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.
The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 

/HAU H NGUYEN/Primary Examiner, Art Unit 2611